TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 27, 2017



                                      NO. 03-16-00071-CV


                   Jeremie Gordon and Amber Arnold-Gordon, Appellants

                                                 v.

                 James B. Nickerson and Julia A. Nickerson, Trustees of the
                       Nickerson Revocable Living Trust, Appellees




     APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
   BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
MODIFIED AND AFFIRMED AS MODIFIED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on November 9, 2015. Having

reviewed the record and the parties’ arguments, the Court holds that it was error for the trial

court to award attorney fees. Therefore, the Court modifies the trial court’s judgment by striking

paragraph 8 and affirms the judgment as modified. Each party shall pay their own costs relating

to this appeal, both in this Court and in the court below.